 SWIFT & COMPANY87Moreover, it is destructive of the basic rationale of theZiacase be-cause it permits the swamping of the desire of the unrepresented groupforrepresentation by the votes of the represented group againstrepresentation.Plainly, the Board majority in this case is givinggreater weight to votes against representation than it is willing toaccord votes for representation.Certainly, such a decision can hardlybe justified by holding that it is necessary to avoid undue weightingof the election scales in favor of the union. If there is anything un-fair in permitting a union to have its majority status as a representa-tive of employees in an appropriate unit determined on the basis of asimple majority of the valid ballots cast in the election in that unit,then that fact should be called to the attention of Congress, which, nodoubt, will be surprised to learn that the basic principle of politicaldemocracy, majority rule, results in unfairness when applied to in-dustrial elections.Swift & CompanyandAmalgamated Meat Cutters and FoodStore Employees Union Local 464, Amalgamated Meat Cuttersand Butcher Workmen of North America,AFL-CIO, Peti-tioner.Case No. 22-RC-540.April 7, 1960SUPPLEMENTAL DECISION, ORDER, AND DIRECTIONOF ELECTION,On October 9, 1959, the Board issued a Decision and Direction ofElection in the above-entitled proceeding,' finding a unit of bonersand cutters to be an appropriate residual unit, and holding that theseemployees were the only employees at the Employer's plant presentlyunrepresented.Thereafter, on October 23, 1959, the Employer fileda motion for reconsideration, asserting that there were employees inother classifications who were also unrepresented.The Employerurged,inter alia,that the residual unit should be enlarged accordingly.While the Employer's motion was pending before the Board, theRegional Director, on October 30, 1959, conducted an election amongthe employees in the boners and cutters unit and on November 9, 1959,issued a certification of representatives.On February 5, 1960, the Board issued a notice to all parties toshow cause in writing, on or before February 15, 1960, why the Boardshould not vacate the Decision and Direction of Election, and thecertification in this matter; why the Board should not broaden theunit found appropriate in the original decision to include all cuttersUnpublished.127 NLRB No. 17. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDand boners and all other unrepresented employees; and why the Boardshould not direct an election in such a broader unit, assuming the Peti-tioner establishes a sufficient showing of interest in such unit.There-after, on February 15, 1960, the Employer filed a reply to the Board'snotice.No other party responded.Upon reconsideration of this case, the Employer's motion, theEmployer's reply to the Board's notice to show cause, and the entirerecord herein, we find, as contended by the Employer, that the bonersand cutters do not constitute the only unrepresented employees, andthat a unit limited to these classifications would not be appropriate.We further find that drivers are the only employees falling within ageneralproduction and maintenance classification who are presentlyrepresented.Accordingly, we shall vacate the Decision and Directionof Election of October 9, 1959, insofar as it finds a unit of bonersand cutters to be appropriate, and we shall also vacate the election andthe certification.Further, we shall direct an election among the fol-lowing employees of the Employer whom we find constitute an appro-priate unit for purposes of collective bargaining within the meaningof Section 9 (b) of the Act : 2All production and maintenance employees at the Employer's NewBrunswick, New Jersey, establishment, excluding salesmen, drivers,guards, watchmen, office clerical and professional employees, andsupervisors as defined in the Act.3[The Board vacated the Decision and Direction of Election in CaseNo. 22-RC-540 insofar as it finds a unit of boners and cutters to beappropriate and directs an election in such unit, and vacated theelection conducted in this case on October 30, 1959, and the certifica-tion of representatives issued on November 9, 1959.][Text of Direction of Election omitted from publication.]MEMBERSBEAN and FANNING took no part in the consideration ofthe above Supplemental Decision, Order, and Direction of Election.2 The unit found appropriate is larger than that sought by the Petitioner, and neitherthe exact size of the unit nor the exact interest of the Petitioner in the unit is clearfrom the record before us.Accordingly,we instruct the Regional Director not to proceedwith the election herein directed until lie shall have first determined that the Petitionerhas made an adequate showing of interest among the employees in the appropriate unit.In the event the Petitioner does not wish to participate in an election in such a unit,we shall permit it to withdraw its petition upon notice to the Regional Director within5 days from the date of issuance of this direction.3In its reply to the Board'snotice of February 5, 1960,the Employer urged thatshipping and receiving employees be excluded from the unit.Such employees are nor-mally included in production and maintenance units, and we perceive no adequate reasonfor excluding them from the unitfound appropriate herein.Accordingly,we includethem.The Babcock&Wilcox Company,116 NLRB 1542, 1544.